Appeal from an order of Children’s Court, Albany County. Although the specific occasion of the single act of intercourse with defendant to which complainant attributes the conception of her child, rests entirely on her own testimony, there are circumstances in the record which tend to give some support to complainant’s version of events. Complainant fixes a date for the event which defendant abundantly shows was not the correct date; but defendant’s own testimony shows that on another date he saw complainant, was alone in her company, and took her home, which in every essential detail except the act of intercourse, corresponds with complainant’s testimony as to the date fixed by her. The dates are not far apart and conception could have occurred on either one. Moreover, the unusual interest which defendant’s testiinony shows he took in the subject of obtaining the procurement of an abortion for complainant may be regarded as an admission against interest. There are some other corroborative circumstances in the record. On the whole we think the record fairly sustains the order of filiation. Motion by complainant-respondent for counsel fees on appeal granted and $100 is allowed for such fees payable within 60 days of entry of the order. Order unanimously affirmed, with $10 costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.